Citation Nr: 1630671	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for diabetes mellitus (DM) as due to chemical exposure.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1975 to February 1977.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains private treatment records regarding his DM and bilateral hearing loss in addition to documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claims for entitlement to service connection for DM and bilateral hearing loss, the Board notes that remand is required.  

With regard to his bilateral hearing loss, remand is required for an adequate VA examination.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Where the degree of hearing loss noted entrance medical examination does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, a claimant is entitled to the presumption of soundness.  McKinney v. McDonald, No. 13-2273, 2016 WL 932820 (Vet. App. Mar. 11, 2016).

Here, an October 2012 VA examiner noted pre-existing hearing loss at service entrance and then opined that "since a separation hearing test was not available, it was unknown if the loss was aggravated by or made worse by noise exposure in the service."  The examiner went on to opine that due to the Veteran's lay statements, the hearing loss had a later onset and was most likely due to the effects of occupational noise exposure.  

The Veteran's October 1975 enlistment audiological evaluation showed pure tone thresholds for his bilateral ears, in decibels, were as follows: 





HERTZ


500
1000
2000
3000
4000
RIGHT
25
30
15
10
5
LEFT
30
25
20
15
25

Accordingly, although the evaluation showed diminished hearing, it did not show hearing loss for VA purposes.  Although the examiner provided a direct service connection opinion, the Board cannot assign significant probative weight to that opinion as it is based in part, upon a legal and factual misunderstanding.  Thus, remand for a new examination and opinion is warranted.

With regard to the Veteran's claim for service connection for DM, remand is required for an examination.  The Veteran has alleged that he was exposed to the chemical TCE during his time in service while he was stationed at Castle Air Force Base (AFB).  See April 2012 Veteran's Statement; see also January 2014 Veteran's Statement.  He clarified that he was not claiming Agent Orange exposure.  Specifically, in his personal statements, the Veteran alleged that chemicals were released into the drinking water and soil at the Air Force Base and that, as he drank and bathed in the water, he was exposed to such.  Moreover, the Veteran has submitted internet research describing the use of TCE at the Castle AFB.  In May 2012, the Veteran submitted an EPA list of Contaminants of Concern at the Air Force Base, which included TCE.  Other articles indicated that EPA showed remediation of Castle Air Force Base began in 1978 and that the AFB was on the EPA Superfund site list.  Thereafter, a February 2013 Formal Finding was issued noting that the information the Veteran provided was insufficient to send to the Joint Services Records Research Center (JSRRC) to corroborate exposure to Agent Orange.  Following this finding, the Veteran submitted more of his own research specifically relating to landfills and waste production at Castle AFB beginning in 1957 and ongoing through the mid-1970s.  The Board notes that in light of the additional submissions of evidence, the RO should attempt to corroborate the Veteran's claimed exposure to TCE by contacting the JSRRC and any other pertinent facility.  The Veteran's service personnel records should also be obtained and an examination acquired.

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate request to the JSRRC to verify the Veteran's claimed exposure to TCE, specifically addressing his contentions of groundwater contamination at the Castle AFB.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Obtain the Veteran's service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his DM.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the DM was caused or aggravated by the Veteran's military service, to include exposure to TCE.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of the Veteran's in-service and post-service noise exposure and onset of hearing loss.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hearing loss had its onset in, or is otherwise caused by, the Veteran's military service.  The examiner must presume that there was no hearing loss disability at service entrance.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




